Citation Nr: 1201465	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-40 109	)	DATE
	)
	)


THE ISSUE

Whether an August 2009 decision of the Board of Veterans' Appeals (Board), which determined that the character of the appellant's discharge from service in July 2002 was a bar to the payment of Department of Veterans Affairs (VA) compensation benefits, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The claimant who filed the claim and appeal that resulted in the August 2009 Board decision served on active duty in the United States Navy from June 2001 to July 2002.  For purposes of clarification, he will be referred to in this decision as the appellant.  The current moving party is the appellant's mother.
This matter is before the Board in response to a September 2009 motion alleging CUE in an August 21, 2009, Board decision, which, in pertinent part, determined that the character of the appellant's discharge from service in July 2002 was a bar to the payment of Department of Veterans Affairs (VA) compensation benefits. 


FINDINGS OF FACT

1.  An August 21, 2009 Board decision found that the character of the appellant's discharge from service in July 2002 was a bar to the payment of Department of Veterans Affairs (VA) compensation benefits. 

2.  By a March 2011 Order, the United States Court of Appeals for Veterans Claims (Court) affirmed the August 21, 2009 Board decision.

3.  Under the law, the Board is precluded from adjudicating a motion for CUE of any Board decision that has subsequently been decided by the Court.


CONCLUSION OF LAW

The CUE motion regarding the Board's decision of August 21, 2009, is dismissed as a matter of law.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1400(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA as a general rule has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the provisions of the VCAA and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior final decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001). 

A Board decision is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  A final Board decision is subject to review by the Board on motion alleging CUE.  See 38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1400.

By a decision promulgated August 21, 2009, the Board found that the character of the appellant's discharge from service in July 2002 was a bar to the payment of Department of Veterans Affairs (VA) compensation benefits.

The record reflects that the appellant's mother, A.R.P., filed a motion for revision of the aforementioned August 2009 Board decision on the basis of CUE, and was sent correspondence by the Board on this matter in October 2009.  However, as noted in this correspondence the Board may only review motions of CUE in a Board decision if 120 days have passed since the date the decision was issued, and if the decision was not appealed to a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b)(1)  (all final Board decisions are subject to revision [for CUE] except. . . decisions which have been appealed to and decided by court of competent jurisdiction); see also May v. Nicholson, 19 Vet. App. 310, 320 (2005) (holding that the Board cannot decide a premature CUE claim until either the 120 day appeal period has passed with no filing of a notice of appeal to the Court or upon the conclusion of any Court action after an appeal is initiated).

In this case, the record reflects that the appellant did appeal the August 2009 Board decision to the Court.  In fact, by a March 2011 Order, the Court affirmed the August 2009 Board decision.

Inasmuch as the Board is precluded by law from adjudicating a motion for CUE of any Board decision that has subsequently been decided by the Court, and such action has occurred in this case, the appellant's mother's CUE motion regarding the August 2009 decision must be dismissed.  Moreover, the appellant's mother was not a party to the August 2009 Board decision.  As such, she is precluded from filing a motion for revision or reversal of the August 2009 Board decision on the basis of CUE.  See 38 C.F.R. §§ 20.1400(a), 20.1401(b).


ORDER

The motion is dismissed as a matter of law.



                       ____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



